Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on September 27, 2019 are accepted by the Examiner.

Allowable Subject Matter
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2015/0027878 to Funakawa.
Funakawa fails to teach wherein the alkaline water electrolyzer satisfies formulae (1) to (3) below:
A ≥ 3 mm (1);
W – A ≥ 3 mm (2); and 
(D-D') x 2-T > 0.01 mm (3)
wherein,
W represents widths of the anode gasket and the cathode gasket;
D represents thicknesses of the anode gasket and the cathode gasket before the compression;
D' represents thicknesses of inner peripheral portions of the anode gasket and the cathode gasket after the compression;
A represents a contact width between the porous diaphragm and the anode gasket and the cathode gasket; and
T represents a thickness of the porous diaphragm during the compression.
There was not found a teaching in the prior art suggesting modification of the conventional water electrolyzers in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794